 
Exhibit 10.35
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
I, Stephen D. Plavin, agree to the terms and conditions of employment with
Capital Trust, Inc. (the “Company”) set forth in this Employment Agreement (this
“Agreement”) dated as of December 28, 2005 (“Original Effective Date”), and
amended and restated as of January 1, 2009 (“Effective Date”).
 
1.           Term of Employment.
 
(a)           Term.  My employment under this restated Agreement shall commence
effective as of the Effective Date and shall end on December 31, 2009 (as
extended, if at all pursuant to Section 1(b) hereof, “Expiration Date”) or such
earlier date on which my employment is terminated under Section 5 of this
Agreement (the period from the Effective Date through the Expiration Date, or
such earlier termination as provided for herein being referred to herein as the
“Term”).  If the Company continues to employ me beyond the Expiration Date
without entering into a written agreement extending the term of this Agreement,
except as provided in a new written employment agreement between the Company and
me, I shall continue to receive the base salary in effect as of the Expiration
Date for as long as I remain employed by the Company, but all other obligations
and rights under this Agreement shall prospectively lapse as of the Expiration
Date, except my right to payment of compensation accrued or earned prior to the
Expiration Date or any other rights which by their terms extend beyond the
Expiration Date, including the Company’s ongoing indemnification obligation
under Section 4, any post-termination payment provisions under Section 5(a), my
confidentiality and other obligations under Section 6, and our mutual
arbitration obligations under Section 8, and I thereafter shall be an at-will
employee of the Company.
 
2.           Nature of Duties.  I shall be the Company’s Chief Operating Officer
and shall have all of the customary powers and duties associated with that
position.  I shall manage the origination, closing, and asset management for all
of the Company’s (including controlled affiliates and subsidiaries acquired or
established during the term of the Agreement) subordinate real estate loan and
securities investment activities.  All of the employees engaged in such
activities shall (directly or indirectly) report to me.  I shall report directly
to the Company’s Chief Executive Officer (“CEO”), and shall devote my full
business time and effort to the performance of my duties for the Company.  I
shall be subject to the Company’s policies, procedures and approval practices,
as generally in effect from time to time and made known to me, to the extent
consistent with this Agreement.  I shall not, while employed by the Company,
engage in, accept employment from or provide services to any other person, firm,
corporation, governmental agency or other entity; provided, however, that
subject to Section 6(c) hereof, I may (a) devote a reasonable amount of time to
civic activities and (b) maintain not more than two outside board positions with
companies which do not compete with the Company, subject to the prior consent of
the Company’s Board of Directors (“Board”), which consent shall not be
unreasonably withheld, provided that such activities do not conflict with or
detract from my diligent performance of my duties hereunder.
 
3.           Place of Performance.  I shall be based in New York City, except
for required travel on the Company’s business.
 

--------------------------------------------------------------------------------


 
4.           Compensation and Related Matters.
 
(a)           Base Salary.  The Company shall pay me base salary at an annual
rate of $500,000 for the calendar year 2009, subject to future upward
adjustments at the discretion of the Board.  My base salary shall be paid in
conformity with the Company’s salary payment practices generally applicable to
senior Company executives (which shall be not less often than monthly).
 
(b)           Annual Bonuses; Annual Long Term Equity Incentive Grants.  The
Company shall pay me annual bonuses and grant me annual long term equity
incentives, determined as follows:
 
(i)              Intentionally left blank.
 
(ii)              For each calendar year of the Term commencing with January 1,
2009, I shall receive pursuant to Section 10(b) of the Company’s 2007 Long Term
Incentive Plan (the “LTIP”), a Performance Compensation Award grant that
provides for an annual cash bonus opportunity for that calendar year ranging
from 100% of my base salary at threshold performance to 200% of my base salary
at maximum performance (with a target of 150% of my base salary at target
performance) achieved in respect of Annual Performance Measures (as defined
below) established for the calendar year as the Performance Period.  Before
March 31 of each such calendar year, the Performance Measures containing
threshold, target and maximum performance criteria shall be set by the
Compensation Committee of the Board (the “Compensation Committee”), but only
after consultation with me in advance and only when the performance measures are
substantially uncertain to be satisfied (the “Annual Performance
Measures”).  Any cash bonus earned pursuant to such Performance Compensation
Award shall be paid as promptly as practicable following the end of each
calendar year during the Term, but not later than the March 15th immediately
following the end of the calendar year to which the bonus relates..
 
(iii)              I shall be eligible for such other bonuses and other
incentive compensation under bonus and incentive stock plans (including plans
that provide for performance compensation tied to carried interest and incentive
investment management fees from funds under management) generally available to
other senior Company executives as the Compensation Committee determines in its
sole discretion.  The Company shall pay such bonuses or incentive compensation
as promptly as practicable following the end of each calendar year during the
Term, but not later than the March 15th immediately following such calendar year
to which the bonus relates.
 


(c)           Additional, Restricted Stock, and Incentive Plans.
 
(i)              As of the Original Effective Date, pursuant to the 2004 Long
Term Incentive Plan, the Company granted to me 90,000 Restricted Shares of Class
A common stock of the Company (the “Initial Grant”).
 
- 2 -

--------------------------------------------------------------------------------


 
(ii)              If the Company exercises its option to extend the Expiration
Date to December 31, 2009 under Section 1(b), above, the Company shall grant to
me on or about January 1, 2009, pursuant to the LTIP, an additional 30,000
Restricted Shares of Class A common stock of the Company (the “Additional
Grant”).  The Additional Grant shall (unless my employment has terminated or as
otherwise provided for herein) vest as follows:  (I) 50% of the shares shall
vest on December 31, 2009, and (II) 50% of the shares shall be structured as a
“Performance Compensation Award” pursuant to Section 10(b) of the LTIP, and
shall vest on December 31, 2009, subject to satisfaction of the Grant
Performance Hurdle, measured for the one-year period commencing on January 1,
2009 and ending on December 31, 2009.  For the purpose of calculating whether
the Grant Performance Hurdle has been achieved, the starting and ending share
price shall be determined based on the average closing price of the Class A
common stock of the Company for the ten trading day periods which end on 1/1/09
and 12/31/09. All dividends that are earned and accrue with respect to all
vested and unvested Restricted Shares issued pursuant to the Additional Grant
shall be paid to me upon issuance.
 
(d)           Performance Compensation Award.  As of the Original Effective
Date, pursuant to the LTIP, the Company granted to me a Performance Compensation
Award that provides for cash payments to me equal to 2% of any payments received
by the Company as incentive management fees paid by CT Mezzanine Partners III,
Inc. (“Fund III”) (representing 5% of the fees allocated to employees of the
Company).  The Performance Compensation Award shall (unless otherwise provided
for herein) vest as follows: 65% shall be vested as of the Effective Date and
the remaining 35% shall be vested upon the Company’s receipt of the incentive
management fees.
 
(e)           Standard Benefits.  During my employment, I shall be entitled to
participate in all employee benefit plans and programs, including paid
vacations, to the same extent generally available to other senior Company
executives, in accordance with the terms of those plans and programs, including,
without limitation, continued coverage for me under the term life insurance
policy as in effect immediately prior to the Effective Date. Where applicable, I
shall apply for all reimbursements hereunder for a particular calendar year not
later than forty-five (45) days after it ends, and payment shall occur not later
than March 15 immediately following the end of the calendar year to which the
reimburseable expense relates.
 
(f)           Indemnification.  The Company shall extend to me the same
indemnification arrangements as are generally provided to other senior Company
executives, including after the termination of my employment.  Notwithstanding
the foregoing, during the Term, the Company shall continue in effect, at a
minimum, the same level of indemnification and the same level of Directors and
Officers insurance coverage as were in effect immediately prior to the Effective
Date.
 
(g)           Expenses.  I shall be entitled to receive prompt reimbursement,
which the Company shall make within two and one-half months after I submit
adequate documentation, for all reasonable and customary travel and business
expenses I incur in connection with my employment but I must incur and account
for those expenses in accordance with the policies and procedures established by
the Company. In any event, I shall apply for all reimbursements hereunder for a
particular calendar year not later than forty-five (45) days after it ends, and
payment shall occur not later than March 15 immediately following the end of the
calendar year to which the reimbursable expense relates.
 
- 3 -

--------------------------------------------------------------------------------


 
(h)           Sarbanes-Oxley Act Loan Prohibition.  To the extent that any
Company benefit, program, practice, arrangement, or this Agreement would or
might otherwise result in my receipt of an illegal loan (“Loan”), the Company
shall use reasonable efforts to provide me with a substitute for the Loan that
is lawful and of at least equal value to me.
 
5.           Separation From Service.
 
(a)           Rights and Duties.  If I experience a Separation from Service (as
defined in Section 5(b) below, I shall be entitled to the amounts or benefits
shown on the applicable row of the following table, subject to the balance of
this Section 5 and to the terms and conditions set forth in Section 13,
below.  The Company and I shall have no further obligations to each other,
except the Company’s ongoing indemnification obligation under Section 4, my
confidentiality and other obligations under Section 6, and our mutual
arbitration obligations under Section 8, or as set forth in any written
agreement I subsequently enter into with the Company.
 
DISCHARGE
FOR CAUSE
Payment or provision when due of (1) any unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment,
and (2) other unpaid vested amounts or benefits under Company compensation,
incentive, and benefit plans (including, without limitation vested interests I
may have with respect to Fund II and Fund III or any previous grant of
equity).  In addition, I may continue to exercise my vested options for up to
the earlier of (a) the expiration date of such options or (b) the date 90 days
following my termination.
DISABILITY
Same as for “Discharge for Cause” EXCEPT that (I) I shall be entitled to receive
a lump sum payment equal to six months of  my base salary, less any payments I
receive under any state-mandated or other disability insurance policy for six
months , (II) I shall be entitled to receive a pro-rated bonus determined for
the year in which my disability became effective hereunder, and calculated at
“target,” which shall be paid as promptly as practicable following my Separation
from Service, but not later than the March 15th immediately following the
calendar year of my Separation from Service.  (III) the Company shall pay the
COBRA premiums associated with continuing medical insurance coverage for my
benefit and the benefit of my spouse and dependent children for one year
following my disability effective date, and (IV) I will continue to vest for one
year following my disability effective date in all awards previously granted to
me, and in determining the Grant Performance Hurdle for any remaining
performance vesting period, I will be credited with the shareholder return for
the full year preceding the year of my disability effective date.  In addition,
I may continue to exercise my options that vested on or before my Separation
from Service for up to one year following my Separation from Service, or if
later, up until the expiration date of such options.

 
- 4 -

--------------------------------------------------------------------------------


 
DISCHARGE OTHER THAN
FOR CAUSE
OR
DISABILITY
Same as for “Discharge for Cause” EXCEPT that, in exchange for my execution of a
release in accordance with this section, (1) I shall be entitled to receive a
lump-sum payment equal to the greater of (x) the sum of my base salary and cash
bonus payable  through December 31, 2009 (with the cash bonus based on target
and assuming the satisfaction of all Annual Performance Measures or (y) 1.5
times the sum of (I) my base salary then payable and (II) the highest annual
bonus paid to me during the Term, (2) all restricted stock grants made prior
thereto and the Initial Grant shall immediately vest in full, (3) the
Performance Compensation Award described in Section 4(d), above, shall
immediately vest in full, (4) I may continue to exercise my options that vested
on or before my Separation from Service for up to one year following my
discharge or, if later, up until the expiration date of such options, and
(5) the Company shall pay the COBRA premiums associated with continuing medical
insurance coverage for my benefit and the benefit of my spouse and dependent
children for 18 months following my date of discharge or such earlier time I
shall obtain comparable coverage through another employer.
 
 
All payments made pursuant to this provision shall be made as promptly as
practicable following my Separation from Service, but not later than the March
15th immediately following the year of my Separation from Service.
 
 
 
In addition, if the Company exercises its option to extend the Expiration Date
to December 31, 2010 under Section 1(b), above, and I am discharged other than
for Cause or Disability between January 1, 2010 and December 31, 2010, the
Additional Grant shall immediately vest in full.
RESIGNATION WITHOUT GOOD REASON
Same as for “Discharge for Cause.”
RESIGNATION WITH GOOD REASON
Same as for “Discharge Other Than for Cause or Disability.”

 
- 5 -

--------------------------------------------------------------------------------


 
DEATH
Same as for “Discharge for Cause” EXCEPT that (1) my legal representative shall
be entitled to receive any death benefits payable under the life insurance
maintained on my behalf by the Company as well as any earned but as of yet
unpaid bonus amounts from the year preceding the date of my death, (2) any
equity and performance compensation awards I have shall continue to vest for one
year following the date of my death, and in determining the Grant Performance
Hurdle for any remaining performance vesting period, my estate will be credited
with the shareholder return for the full year preceding the year of my death,
(3) the Company shall pay the COBRA premiums associated with continuing medical
insurance coverage for the benefit of my spouse and dependent children for one
year following my date of death, and (4) my options that vested on or before my
death may continue to be exercised for up to one year following my death, or if
later, up until the expiration date of such options.



 
(b)           Separation from Service.  As determined by the Company in
accordance with Treas. Reg. §1.409A-1(h), a Separation from Service shall occur
when the facts and circumstances indicate that the Company and I reasonably
anticipate that either (i) no further services will be performed for the Company
after a certain date, or (ii) that the level of bona fide services I will
perform for the Company after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by me (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Company if I have been providing services to
the Company for less than 36 months).
 
If I am on military leave, sick leave, or other bona fide leave of absence, the
employment relationship between the Company and I shall be treated as continuing
intact, provided that the period of such leave does not exceed six months, or if
longer, so long as I retain a right to reemployment with the Company under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the I do not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship shall be considered to be terminated for purposes of
this Agreement as of the first day immediately following the end of such 6-month
period. In applying the provisions of this paragraph, a leave of absence shall
be considered a bona fide leave of absence only if there is a reasonable
expectation that I will return to perform services for the Company.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 6
months, where such impairment causes me to be unable to perform the duties of my
position of employment or any substantially similar position of employment, a
29-month period of absence may be substituted for such 6-month period.
 
(c)           Discharge for Cause. The Company may terminate my employment at
any time if the Board has Cause to terminate me. “Cause” shall include, but not
be limited to:
 
- 6 -

--------------------------------------------------------------------------------


 
(i)              Fraud and Dishonesty.  My commission of a willful act of fraud,
embezzlement or misappropriation of any money or properties of the Company or
its affiliates (other than an insubstantial and unintentional misappropriation
that has been remedied within 10 days after the Company provides me with notice
of such misappropriation).
 
(ii)              Criminal Act.  My conviction of a felony or any material
violation of any federal or state securities law (whether by plea of nolo
contendere or otherwise) or my being enjoined from violating any federal or
state securities law or being determined to have violated any such law.
 
(iii)              Reckless Conduct.  My engaging in willful or reckless
misconduct in connection with any property or activity, the purpose or effect of
which materially and adversely affects the Company and/or its subsidiaries and
affiliates, and/or their predecessors and successors (collectively, the
“Group”).
 
(iv)              Substance Abuse.  My repeated and intemperate use of alcohol
or illegal drugs after written notice from the Board that such use, if
continued, would result in the termination of my employment hereunder.
 
(v)              Breach of Agreement.  My failure to cure my material breach of
any of my obligations under this Agreement (other than by reason of physical or
mental illness, injury, or condition) after having received 10 days’ notice from
the Board of the breach.
 
(vi)              Barred from Office.  My becoming barred or prohibited by the
SEC from holding my position with the Company.
 
(vii)              Material Breach of Company Policy or Code of Ethics.  My
material breach of any Company policy (provided that I have been provided with a
copy of or access to, or am otherwise aware of, the policy) or of the Company’s
Code of Ethics.
 
(viii)              Failure to Perform Duties.  My continued failure or refusal
to perform any material duty or responsibility under this Agreement (other than
by reason of physical or mental illness, injury, or condition) after having
received 10 days’ notice from the Board.
 
(d)           Termination for Disability.  Except as prohibited by applicable
law, the Company may terminate my employment on account of Disability, or may
transfer me to inactive employment status, which shall have the same effect
under this Agreement as a termination for Disability.  “Disability” means a
physical or mental illness, injury, or condition that prevents me from
performing substantially all of my duties under this Agreement for at least 120
consecutive calendar days or for at least 180 calendar days, whether or not
consecutive, in any 365 calendar day period, and can or is likely to do so, as
certified by a physician selected by the Board.
 
- 7 -

--------------------------------------------------------------------------------


 
(e)           Discharge Other Than for Cause or Disability.  The Company may
terminate my employment at any time for any reason, and without advance
notice.  If I am terminated by the Company other than for Cause under
Section 5(b) or Disability under Section 5(c), I will only receive the special
benefits provided for a Discharge other than for Cause or Disability under
Section 5(a) if I sign a separation agreement and general release in the form
attached hereto as Schedule A and do not thereafter revoke the release.
 
(f)           Resignation.  If I resign other than for Good Reason, the Company
may accept my resignation effective on the date set forth in my notice or any
earlier date. If I resign other than for Good Reason, I agree that the
Restricted Period (as defined in Section 6(b)) shall begin on the date of my
resignation.  If I resign for Good Reason, my employment will end on my last
date of work and I will receive the benefits to which I am entitled under
Section 5(a), but only if I sign the separation agreement and general release
described in Section 5(d), above, and I do not thereafter revoke the
release.  “Good Reason” means that, without my express written consent and
through no fault of my own, one or more of the following events occurred after
my execution of this Agreement:
 
(i)              Demotion.  I am assigned any duties, responsibilities or title
materially inconsistent with my rights under this Agreement.
 
(ii)              Compensation Reduction.  My “base compensation” (within the
meaning of Code Section 409A) provided for under this Agreement is materially
reduced (other than any reduction resulting from the good faith application by
the Compensation Committee of performance factors under the LTIP).
 
(iii)              Relocation.  The Company requires me, without my consent, to
be based at any office or location outside of a 40-mile radius of midtown
Manhattan, New York, New York.
 
(iv)              Breach of Promise.  The Company fails to cure its material
breach of this Agreement within thirty business days after I give it written
notice thereof.
 
(v)              Discontinuance of Benefits.  The Company stops providing me
with compensation and benefits that, in the aggregate, are substantially as
valuable to me as those I enjoyed immediately prior to the Effective Date other
than a result of across-the-board benefit reductions affecting all executives of
similar status employed by the Company and any entity in control of the Company.
 
(vi)              Change of Control.  The Company is involved in:
 
(1)           a merger or acquisition in which 50% or more of the Company’s
voting stock outstanding after the merger or acquisition is held by holders
different from those who held the Company’s voting stock immediately prior to
such merger or acquisition;
 
(2)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company in liquidation or dissolution of the Company;
 
- 8 -

--------------------------------------------------------------------------------


 
(3)           a transfer of all or substantially all of the Company’s assets
pursuant to a partnership or joint venture agreement or similar arrangement
where the Company’s resulting interest is or becomes less than 50%;
 
(4)           on or after the Effective Date, a change in ownership of the
Company through an action or series of transactions, such that any person is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
Company’s voting stock; or
 
(5)           a change occurs in the composition of the Board during any
one-year period such that the individuals who, as of the beginning of such
two-year period, constitute the Board (such Board shall be hereinafter referred
to as the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board subsequent to the beginning of
the two-year period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with a solicitation subject to Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act of 1934, as amended, or other
actual or threatened solicitation of proxies or consents by or on behalf of an
entity other than the Board shall not be so considered as a member of the
Incumbent Board.
 
(vii)              Notice of Prospective Action.  I am officially notified (or
it is officially announced) that the Company will take any of the actions listed
above during the term of this Agreement.
 
However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (1) I do not give the Company written notice of my intent to
terminate my employment within 45 days after the event occurs; (2) the Company
reverses the action or cures the default that constitutes Good Reason within 30
days after I notify it in writing that Good Reason exists before I terminate
employment; or (3) I was a primary instigator of the Good Reason event and the
circumstances make it inappropriate for me to receive Good Reason resignation
benefits under this Agreement.
 
(g)           Death.  If I die while employed under this Agreement, the payments
required by Section 5(a) in the event of my death shall be made.
 
- 9 -

--------------------------------------------------------------------------------


 
6.           Confidentiality and Other Obligations.
 
(a)           Confidential Information. During the term of my employment, in
exchange for my promises to use such information solely for the Company’s
benefit, the Company has provided and will continue to provide me with
Confidential Information concerning, among other things, its business,
operations, clients, investors, and business partners. “Confidential
Information” refers to information not generally known by others in the form in
which it is used by the Company, and which gives the Company a competitive
advantage over other companies which do not have access to this information,
including secret, confidential, or proprietary information or trade secrets of
the Company and its subsidiaries and affiliates, conveyed orally or reduced to a
tangible form in any medium, including information concerning the operations,
future plans, customers, business models, strategies, and business methods of
the Company and its subsidiaries and affiliates, as well as information about
the Company’s active and prospective investors, clients and business partners
and their respective investment preferences, risk tolerances, portfolio
allocations and amounts, cash flow requirements, contact information, and other
information about how to best serve their needs and preferences. “Confidential
Information” does not include information that (i) I knew prior to my employment
with the Company, (ii) subsequently came into my possession other than through
my work for the Company and not as a result of a breach of any duty owed to the
Company, or (iii) is generally known within the relevant industry.
 
(b)           Promise Not to Disclose. I promise never to use or disclose any
Confidential Information before it has become generally known within the
relevant industry through no fault of my own. I agree that this promise shall
never expire.
 
(c)           Promise Not to Solicit.  Because my position enables me to learn
Confidential Information regarding the investors in the Company and its funds
and how best to serve them, I further agree that, during the “Restricted Period”
(as defined below) (1) as to any investor in the Company (or in any investment
fund or vehicle owned, managed, or established by the Company) with whom I had
dealings or about whom I acquired proprietary information during my employment,
I will not solicit or attempt to solicit (or assist others to solicit) the
investor to invest in or do business with any person, entity, or investment fund
or vehicle other than the Company (or its funds or vehicles); and (2) I will not
solicit or attempt to solicit (or assist others to solicit) for employment any
person who is, or within the preceding six months was, an officer, manager,
employee, or consultant of the Company. I agree that the restrictions set forth
in this paragraph should not prohibit me from engaging in my livelihood and do
not foreclose my working with investors not identified in this paragraph.
 
The “Restricted Period” shall mean the period of my employment with the Company
and:


(i)          Eighteen (18) months after my termination for Cause under
Section 5(b), resignation without Good Reason under Section 5(e), or resignation
with Good Reason under Section 5(e)(vi); and


(ii)         Six (6) months after my resignation with Good Reason under Section
5(e)(i) through (v).


(d)           Promise Not to Engage in Certain Employment.  I agree that, during
the Restricted Period, I will not, without the prior written consent of the
Board, accept any employment, provide any services, advice or information; or
assist or engage in any activity (whether as an employee, consultant, or in any
other capacity, whether paid or unpaid) with (1) any specialty finance firm or
investment management company focused on commercial real estate-related debt
instruments  or (2) any business that, as of the date of my termination,
directly competes with the Company.
 
- 10 -

--------------------------------------------------------------------------------


 
(e)           Return of Information.  When my employment with the Company ends,
I will promptly deliver to the Company, or, at its written instruction, destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies thereof, of or pertaining to it or any other Group
member in my possession or control. In addition, during my employment with the
Company or the Group and thereafter, I agree to meet with Company personnel and,
based on knowledge or insights I gained during my employment with the Company
and the Group, answer any question they may have related to the Company or the
Group.
 
(f)           Intellectual Property.  Intellectual property (including such
things as all ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or reduced to
practice during my Company employment (except intellectual property that has no
relation to the Group or any Group customer that I developed, etc., purely on my
own time and at my own expense), shall be the sole and exclusive property of the
Company, and I hereby assign all my rights, title, and interest in any such
intellectual property to the Company.
 
(g)           Enforcement of This Section.  This section shall survive the
termination of this Agreement for any reason.  I acknowledge that (a) my
services are of a special, unique, and extraordinary character and it would be
very difficult or impossible to replace them, (b) this section’s terms are
reasonable and necessary to protect the Company’s legitimate interests, (c) this
section’s restrictions will not prevent me from earning or seeking a livelihood,
(d) this section’s restrictions shall apply wherever permitted by law, and
(e) my violation of any of this section’s terms would irreparably harm the
Company. Accordingly, I agree that, if I violate any of the provisions of this
section, the Company or any Group member may be entitled to seek, in addition to
other remedies available to it, an injunction to be issued by any court of
competent jurisdiction restraining me from committing or continuing any such
violation.
 
7.           Notice.
 
(a)           To the Company.  I will send all communications to the Company in
writing, by mail, hand delivery or facsimile, addressed as follows (or in any
other manner the Company notifies me to use):
 
Capital Trust, Inc.
Attention: Mr. John R. Klopp
410 Park Avenue, 14th Floor
New York, New York 10022
Fax: (212) 655-0044
Tel.: (212) 655-0220
 
- 11 -

--------------------------------------------------------------------------------


 

 
With copy to:
Martin L. Edelman, Esq.

 
Michael L. Zuppone, Esq.

 
Paul, Hastings, Janofsky & Walker LLP

 
75 East 55th Street

 
New York, New York 10022-3205

 
(b)           To Me.  All communications from the Company to me relating to this
Agreement must be sent to me in writing at my Company office or in any other
manner I notify the Company to use.
 

 
With copy to:
Stephan Bachelder, Esq.

22 Free Street, Suite 201
Portland, Maine 04101-3900
Tel: (207) 761-8100


(c)           Time Notice Deemed Given.  Notice shall be deemed to have been
given when delivered or, if earlier (1) when mailed by United States certified
or registered mail, return receipt requested, postage prepaid, or (2) faxed with
confirmation of delivery, in either case, addressed as required in this section.
 
- 12 -

--------------------------------------------------------------------------------


 
8.           Registration Rights and Related Assistance.  During the Term and
for so long thereafter as I or my estate directly or indirectly own class A
common stock, stock options or equity-based awards issued by the Company, and
for so long as the Company’s common stock is publicly traded, (A) the Company
shall file with the Securities and Exchange Commission and thereafter maintain
the effectiveness of one or more registration statements on Form S-8 (or any
successor form) registering under the Securities Act of 1933, as amended (the
“1933 Act”), the offer and sale of shares by the Company to me pursuant to stock
options or other equity-based awards granted to me under this Agreement, Company
compensation plans or otherwise and (B) to the extent that I (or my estate)
determine to engage in an exempt sale of any common stock or other securities of
the Company, the Company shall take all commercially reasonable steps to
cooperate with and assist me (or my estate) in connection with such sale.
 
9.           Arbitration of Disputes.  Except for the Company’s right to seek
injunctive relief in accordance with Section 6(g), above, all disputes between
the Company and me are to be resolved by final and binding arbitration in
accordance with the separate Arbitration Agreement attached as Schedule B to
this Agreement. This section shall remain in effect after the termination of
this Agreement.
 
10.           Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and me. Thus, for example, promotions, commendations, and/or
bonuses shall not, by themselves, modify, amend, or extend this Agreement. A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.
 
11.           Interpretation; Exclusive Forum.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the state of New York (excluding any that mandate the use of another
jurisdiction’s laws). Any litigation, arbitration, or similar proceeding with
respect to such matters only may be brought within that state, and all parties
to this Agreement consent to that state’s jurisdiction and agree that venue
anywhere in that state would be proper.
 
12.           Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, me and my estate, but I may not assign or pledge this
Agreement or any rights arising under it, except to the extent permitted under
the terms of the benefit and compensation plans in which I participate.
 
13.           Taxes.
 
(a)           Generally.  I am solely responsible for the payment of any tax
liabilities (including any taxes and penalties arising under Section 409A of the
Internal Revenue Code (the “Code”) that may result from any payments or benefits
that I receive pursuant to this Agreement.  The Company shall not have any
obligation to pay, mitigate, or protect me from any such tax liabilities.
 
- 13 -

--------------------------------------------------------------------------------


 
(b)           Section 409A Six-month Delay Rule.  If, at the time of my
Separation from Service I am a "specified employee" (within the meaning of Code
Section 409A and Treas. Reg. §1.409A-3(i)(2)), the Company will not pay or
provide any "Specified Benefits" (as defined herein) until after the end of the
sixth calendar month beginning after my separation from service (the "409A
Suspension Period"). For purposes of this Agreement, "Specified Benefits"
are any amounts or benefits that would be subject to Section 409A penalties if
the Company were to pay them, pursuant to this Agreement, on account of my
separation from service. Within 14 calendar days after the end of the 409A
Suspension Period, I shall be paid a lump sum payment in cash equal to any
Specified Benefits delayed because of the preceding sentence, without interest.
Thereafter, I shall receive any remaining payments or other benefits as if there
had not been an earlier delay.
 
Interpretation and Amendments.  This Agreement is intended to comply with or be
exempt from Code Section 409A, and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or otherwise conforms them to) the
requirements of Section 409A.  If, for any reason including imprecision in
drafting, any Agreement provision does not accurately reflect its intended
establishment of an exemption from or compliance with Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Company
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Company. 


(c)           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.
 
15.           Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.  Notwithstanding the foregoing, I
agree to comply with the Company’s policies and Code of Ethics.
 


 
[SIGNATURE PAGE FOLLOWS]
 
- 14 -

--------------------------------------------------------------------------------


 
I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.
 
I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO. I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.



 

 
CAPITAL TRUST, INC.
         
Dated:  ______________
By: 
/s/ John R. Klopp     Name:  John R. Klopp     Title:  Chief Executive Officer  
       

 

             
Dated:  ______________
 
/s/ Stephen D. Plavin      
STEPHEN D. PLAVIN
         


 



 
- 15 -

--------------------------------------------------------------------------------

 

SCHEDULE A


SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AGREEMENT AND GENERAL RELEASE (“Release”) made this ___ day of
_________, ____ by and between Capital Trust, Inc. (the “Company”) and Stephen
D. Plavin (“Executive”):


In exchange for the mutual promises exchanged herein and other good and valid
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:


1. Employment Termination


Executive agrees that his employment with the Company has ended or will end on
[date].  Executive will be entitled to those separation and other benefits as
set forth in his Employment Agreement with the Company dated as of [date].


2. Claims Released


In exchange for the benefits provided herein, Executive irrevocably and
unconditionally releases the Company, its current or former parents,
subsidiaries, or affiliates, their past, present, or future employees or agents,
their successors, their benefit plans and the administrators of such plans
(collectively, the “Released Parties”), from all known or unknown claims that
Executive presently may have arising out of his employment with, or separation
from, the Company, other than claims (i) seeking enforcement of this Release,
(ii) for vested awards or benefits under the Company’s employee benefit plans,
including the 2004 Long-Term Incentive Plan and the Long-Term Incentive Plan,
and (iii) to indemnification and coverage under the Company’s directors and
officers’ insurance policies (“Claims”).  The Claims Executive is releasing
include, without limitation, claims under the Age Discrimination in Employment
Act of 1967 (“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Fair Labor Standards Act, the Family and Medical Leave Act, the New York State
Human Rights Law; the New York City Human Rights Law; or any other federal,
state, or local common law, statute, regulation, or law of any other
type.  Executive acknowledges that he is releasing Claims he knows he has and
Claims he may not know he has, and understands the significance of doing so.


3. Pursuit of Released Claims


Executive agrees to withdraw with prejudice all complaints or charges, if any,
he has filed against any Released Party with any agency or court.  Executive
agrees that he will never file any lawsuit or complaint against them based on
the Claims purportedly released in this Release.  Executive promises never to
seek any damages, remedies, or other relief for himself personally (any right to
which he hereby waives) by filing or prosecuting a charge with any
administrative agency with respect to any Claim purportedly released by this
Release.  Executive promises to request any administrative agency or other body
assuming jurisdiction of any such lawsuit, complaint, or charge to withdraw from
the matter or dismiss the matter with prejudice.
 
A-1

--------------------------------------------------------------------------------


 
4. Nonadmission of Liability


Executive agrees that this Release is not an admission of guilt or wrongdoing by
the Released Parties and acknowledges that the Released Parties do not believe
or admit that they have done anything wrong.


5. Confidentiality and Non-Disparagement


Executive agrees to keep the fact and terms of this Release in strict
confidence.  Executive agrees not to disclose this document, its contents or
subject matter to any person other than his immediate family, attorney,
accountant or income tax preparer, or otherwise as required by law.  Executive
agrees that he will not denigrate, disparage, defame, impugn, or otherwise
damage or assail the reputation or integrity of the Company or any Released
Party.


6. Consideration of Release


Executive acknowledges that, before signing this Release, he was given at least
21 calendar days to consider this Release.  Executive waives any right he might
have to additional time beyond this consideration period within which to
consider this Release.  Executive acknowledges that: (a) he took advantage of
that time to consider this Release before signing it; (b) he carefully read this
Release; (c) he fully understands what this Release means; (d) he is entering
into it voluntarily; (e) he is receiving valuable consideration in exchange for
his execution of this Release that he would not otherwise be entitled to
receive; and (f) the Company, in writing, encouraged him to discuss this Release
with his attorney (at his own expense) before signing it, and that he did so to
the extent he deemed appropriate.  Executive may revoke his release of claims
under the ADEA within seven (7) days after he signs this Release, in which case
he will not be entitled to receive all of the benefits set forth herein.


7. Miscellaneous


This Release sets forth the entire agreement between Executive and the Company
pertaining to the subject matter of this Release.  This Release may not be
modified or canceled in any manner except by a writing signed by both Executive
and an authorized Company official.  Executive acknowledge that the Company has
made no representations or promises to him other than those in this Release.  If
any provision in this Release is found to be unenforceable, all other provisions
will remain fully enforceable.  It is not necessary that the Company sign this
Release for it to become binding on both Executive and the Company.  This
Release binds Executive’s heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Released Parties
and their heirs, administrators, representatives, executors, successors, and
assigns.  This Release shall be construed as a whole according to its fair
meaning; it shall not be construed strictly for or against Executive or the
Released Parties.  Unless the context indicates otherwise, the term "or" shall
be deemed to include the term "and" and the singular or plural number shall be
deemed to include the other.  Disputes under this Release are to be resolved in
accordance with the existing arbitration agreement between the parties.  Except
to the extent governed by federal law, this Release shall be governed by the
statutes and common law of the State of New York (excluding any that mandate the
use of another jurisdiction's laws).  Section headings in this Agreement are
included for convenience of reference only and shall not be a part of this
Agreement for any other purpose.
 

 
A-2

--------------------------------------------------------------------------------


 
TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT.  THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 
 

 
CAPITAL TRUST, INC.
         
Date:  ______________
By: 
      Name:        Title:             

 

             
Date:  ______________
 
       
STEPHEN D. PLAVIN
         

 

 
A-3

--------------------------------------------------------------------------------

 

SCHEDULE B
 
 
MUTUAL AGREEMENT TO ARBITRATE CLAIMS
 
I recognize that differences may arise between Capital Trust, Inc. (the
“Company”) and me during or following my employment with the Company, and that
those differences may or may not be related to my employment.  I understand and
agree that by entering into this Agreement to Arbitrate Claims (“Agreement”), I
anticipate gaining the benefits of a speedy, impartial dispute-resolution
procedure.
 
Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this
Agreement.  To the extent that the Federal Arbitration Act either is
inapplicable, or held not to require arbitration of a particular claim or
claims, New York law pertaining to agreements to arbitrate shall apply.
 
I understand that any reference in this Agreement to the Company will be a
reference also to all of its subsidiary and affiliated entities, all benefit
plans, the benefit plans’ sponsors, fiduciaries, administrators, and affiliates,
and all successors and assigns of any of them.
 
Claims Covered by the Agreement
The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, which arise,
directly or indirectly, out of my employment (or its termination) or the
business of the Company, that the Company may have against me or that I may have
against the Company or against its officers, directors, employees or agents in
their capacity as such or otherwise.  The claims covered by this Agreement
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, sexual
orientation, religion, national origin, age, marital status, or medical
condition, handicap or disability); and claims for violation of any federal,
state, or other governmental law, statute, regulation, or ordinance, except
claims excluded elsewhere in this Agreement.
 
Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate or prosecute any lawsuit or administrative
action (other than an administrative charge of discrimination to the EEOC or
similar fair employment practices agency, or an administrative charge within the
jurisdiction of the National Labor Relations Board or U.S. Department of Labor),
in any way related to any claim covered by this Agreement.
 
Claims Not Covered by the Agreement
This Agreement does not cover claims for workers’ compensation or unemployment
compensation benefits; or any claim as to which final and binding arbitration
cannot be required as a matter of law.
 
Claims, either by the Company or by me, seeking injunctive relief for alleged
violations of intellectual property rights and non-disclosure and
non-solicitation covenants also are not covered by this Agreement (although all
other aspects of such claims, including any claims for damages, are covered by
this Agreement).
 
B-1

--------------------------------------------------------------------------------


 
Required Notice of All Claims and Statute of Limitations
The Company and I agree that the aggrieved party must give written notice of any
claim to the other party no later than the applicable Statute of Limitations as
may be prescribed by law.
 
Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to the addresses set forth in my Employment Agreement.  I will be
given written notice at the last address recorded in my personnel file.
 
The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based.  The notice shall be sent to the
other party by certified or registered mail, return receipt requested.
 
Representation
Any party may be represented by an attorney or other representative selected by
the party.
 
Discovery
Each party shall have the right to take the deposition of three (3) individuals
and any expert witness designated by another party.  Each party also shall have
the right to make requests for production of documents to any party.  The
subpoena right specified below shall be applicable to discovery pursuant to this
paragraph.  Additional discovery may be had where the arbitrator selected
pursuant to this Agreement so orders, upon an appropriate showing of
justification.
 
Designation of Witnesses
At least 30 days before the arbitration, the parties must exchange lists of
witnesses, including any expert, and copies of all exhibits intended to be used
at the arbitration.
 
Subpoenas
Each party shall have the right to subpoena witnesses and documents for the
arbitration.
 
Arbitration Procedures
The arbitration will be held under the auspices of the American Arbitration
Association (“AAA”).
 
The Company and I agree that, except as provided in this Agreement, the
arbitration shall be in accordance with the AAA’s National Rules for Resolution
of Employment Disputes (or other then-current employment arbitration
procedures).  The arbitrator shall be either a retired judge, or an attorney
licensed to practice law in the state in which the arbitration is convened and
with demonstrated experience and expertise in executive compensation matters
(the “Arbitrator”).  The arbitration shall take place in or near the city in
which I am or was last employed by the Company.
 
B-2

--------------------------------------------------------------------------------


 
The Arbitrator shall be selected as follows.  The sponsoring organization shall
give each party a list of 11 arbitrators drawn from its panel of employment
dispute arbitrators.  Each party may strike all names on the list it deems
unacceptable.  If only one common name remains on the lists of all parties, that
individual shall be designated as the Arbitrator.  If more than one common name
remains on the lists of all parties, the parties shall strike names alternately
from the list of common names until only one remains.  The party who did not
initiate the claim shall strike first.  If no common name exists on the lists of
all parties, the sponsoring organization shall furnish an additional list and
the process shall be repeated.  If no arbitrator has been selected after two
lists have been distributed, then the parties shall strike alternately from a
third list, with the party initiating the claim striking first, until only one
name remains.  That person shall be designated as the Arbitrator.
 
The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted.  If the parties’ dispute concerns a
contract in which the parties have included a choice of law provision, the
Arbitrator shall apply the law as designated by the parties.  The Arbitrator is
without jurisdiction to apply any different substantive law, or law of
remedies.  The Arbitrator, and not any federal, state, or local court or agency,
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable.  The arbitration shall be final and binding upon the parties,
except as provided in this Agreement.
 
The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person, as
the Arbitrator deems necessary.  The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.
 
Either party may obtain a court reporter to provide a stenographic record of
proceedings.
 
Either party, upon request at the close of hearing, shall be given leave to file
a post-hearing brief.  The time for filing such a brief shall be set by the
Arbitrator.
 
The Arbitrator shall render a written award and opinion in the form setting
forth his/her findings and conclusions.
 
Either party shall have the right, within 20 days of issuance of the
Arbitrator’s opinion, to file with the Arbitrator a motion to reconsider
(accompanied by a supporting brief), and the other party shall have 20 days from
the date of the motion to respond.  The Arbitrator thereupon shall reconsider
the issues raised by the motion and, promptly, either confirm or change the
decision, which (except as provided by this Agreement) shall then be final and
conclusive upon the parties.
 
B-3

--------------------------------------------------------------------------------


 
Arbitration Fees and Costs
The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator and the arbitration; provided, however, that if I am the party
initiating the claim, I am responsible for contributing an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which I am (or was last) employed by the Company.  Each party shall pay for
its own costs and attorneys’ fees, if any.  However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, or if there
is a written agreement providing for fees, the Arbitrator may award reasonable
fees to the prevailing party, under the standards for fee shifting provided by
law.
 
Judicial Review
Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
 
Interstate Commerce
I understand and agree that the Company is engaged in transactions involving
interstate commerce and that the Federal Arbitration Act applies to this
Agreement.
 
Requirements for Modification or Revocation
This Agreement to arbitrate shall survive the termination of my employment.  It
can only be revoked or modified by a writing signed by the parties which
specifically states an intent to revoke or modify this Agreement.
 
Sole and Entire Agreement
This is the complete agreement of the parties on the subject of arbitration of
disputes.  This Agreement supersedes any prior or contemporaneous oral or
written understandings on the subject.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.
 
Severability
If any provisions of this Agreement are adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement, as the parties hereto intend to
create a binding agreement to arbitrate regardless of the unenforceability of
any particular term or terms.
 
Consideration
The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.
 

 
B-4

--------------------------------------------------------------------------------

 

Voluntary Agreement
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

 
I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL. 
Employee initials:
_____________ 

 
I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.


 

 
CAPITAL TRUST, INC.
         
Dated:  December 31, 2008
By: 
/s/ John R. Klopp     Name:  John R. Klopp     Title:  Chief Executive Officer  
       

 

             
Dated:  December 31, 2008
 
/s/ Stephen D. Plavin      
STEPHEN D. PLAVIN
         










B-5

--------------------------------------------------------------------------------

 